Title: From Alexander Hamilton to Benjamin Walker, 7 May 1792
From: Hamilton, Alexander
To: Walker, Benjamin



Dear Sir
PhiladelphiaMay 7. 1792

The bearer of this Mr. George Parkinson is an ingenious Mechanic who has been engaged by me in the service of The Society for establishing useful manufactures. I have advised him to go to New York to assist Mr. Marshall to whom I have given him a letter & to whom I am persuaded he will be useful.
I take this occasion to make him known to you that he may receive any little pecuniary aid of which he may stand in need, as far as you may be authorised.
With great regard   Yrs
A Hamilton
B Walker Esqr
 